74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David S. PENNER;  Jason W. Penner, Plaintiffs-Appellants,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 95-1715.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 30, 1995.Decided:  January 16, 1996.

David S. Penner, Jason W. Penner, Appellants Pro Se.  Benjamin H. White, Jr., Assistant United States Attorney, Gill Paul Beck, Office of the United States Attorney, Greensboro, NC, for Appellee.
Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the magistrate judge's order denying relief in a contract dispute with the United States Postal Service.*  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Penner v. United States Postal Service, No. CA-93-489-2 (M.D.N.C. Feb. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. Sec. 636(c) (1988)